Robert J. Gladwin, Judge, dissenting. I dissent because appellant created the exigent circumstances himself. The majority opinion correctly states the facts surrounding the controlled delivery of the methamphetamine to appellant’s residence. The exigent circumstances occurred when appellant continued to run away from the officers after he was made aware of their presence. Police may make a warrantless felony arrest in the home if they act on probable cause and exigent circumstances. See Norris v. State, 338 Ark. 397, 993 S.W.2d 918 (1999). Probable cause exists where there is a reasonable ground of suspicion supported by circumstances sufficiently strong in themselves to warrant a cautious person to believe that a crime has been committed by the person suspected. Humphrey v. State, 327 Ark. 753, 940 S.W.2d 860 (1997). Before agents of the government may invade the sanctity of the home, the burden is on the government to demonstrate exigent circumstances that overcome the presumption of unreasonableness that attaches to all warrantless home entries. Norris, supra, citing Welsh v. Wisconsin, 466 U.S. 740 (1984). Exigent circumstances are those requiring immediate aid or action, and while there is no definite list of what constitutes exigent circumstances, the risk of removal or destruction of evidence is one. See Humphrey, supra. Appellant had questioned his postal carrier about a package prior to the controlled delivery. The package containing the methamphetamine with appellant’s address on it was delivered to and accepted by him. The officers could reasonably conclude that appellant would open the package. Officer Roberts testified at the suppression hearing that he saw the package, which had been tom open, sitting on the kitchen bar. He later testified that “Immediately, immediately after I heard running and I can’t tell you where I was, whether I was in the screened-in area or the doorway where I could see the package, I, when I heard the running, I stated, ‘state police.’ ” In addition, Officer Jim Culp testified that he heard the commode being flushed when the officers announced their presence. Although Officer Roberts was not certain of exactly where he was standing, it is clear that he saw the open package and heard appellant running before he or the other officers entered the home. The majority opinion states that the officers decided upon this strategy and that they are responsible for its likely result. If, when the police approached appellant’s home and announced themselves, appellant had declined to talk with the officers and refused entry, but they then entered anyway, I would join the majority. However, after the officers’ presence was made known to appellant, he chose to run, thus creating the exigent circumstances. It is clear that the contraband was in the house and that both the police and appellant knew this. The police could reasonably conclude that appellant was about to destroy the evidence when they heard him running. Under these specific facts and considering the totality of the circumstances, the trial court did not err.